Citation Nr: 0631286	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  05-02 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty in the military during 
World War II, from February 1943 to November 1945.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2004 rating decision of the Portland, Oregon, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

Competent medical evidence does not show the veteran's 
tinnitus is causally related to his military service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  



VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the veteran was provided notice of the VCAA in 
October 2003, prior to the initial adjudication of his claim 
in the February 2004 rating decision at issue.  

The VCAA letter summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  It also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letter clearly satisfied the first three "elements" of the 
notice requirement.  In addition, the October 2003 letter 
informed the veteran: "It's your responsibility to make sure 
that we receive all requested records that aren't in the 
possession of a Federal department or agency."  (emphasis in 
original).  This satisfies the regulation, in that it 
informed the veteran that he could submit any and all 
evidence which was pertinent to his claim, not merely that 
requested by the RO.



During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In the present appeal, the veteran was provided notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided notice of the type of evidence necessary to 
establish a disability rating and an effective date for the 
disability on appeal.  Despite the inadequate notice provided 
him on this element, the Board finds no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, i.e., the 
RO, the Board must consider whether the veteran has been 
prejudiced thereby).  Concerning this, since the Board will 
conclude below that the preponderance of the evidence is 
against the veteran's claim for service connection, any 
question about the appropriate disability rating and 
effective date to be assigned is rendered moot.  



All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes VA 
medical records and a report of VA examination addressing the 
etiology of the claimed condition - the dispositive issue.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
veteran's service medical records appear to have been 
destroyed in a 1973 fire at the National Personnel Records 
Center (NPRC), a military records repository.  In December 
2003, the NPRC indicated there were no Surgeon General's 
Office (SGO) extracts to compensate for these missing 
records.

Generally, when a veteran's service medical records are 
unavailable through no fault of his, VA's duty to assist, the 
duty to provide reasons and bases for its findings and 
conclusions, and to consider carefully the benefit-of-the-
doubt rule are heightened.  See Milostan v. Brown, 4 Vet. 
App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 
401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991)).  Here, though, the veteran's claim fails not so much 
because of missing service medical records, rather because 
there is no medical evidence etiologically linking his 
current tinnitus to his military service - even if the Board 
presumes, for the sake of argument, that he was exposed to 
loud noise in a combat environment from bombs, gunfire, 
grenades, etc., just as all soldiers invariably are at one 
time or another during their military service.  So the net 
result is that, while it is indeed unfortunate that some of 
his service medical records are not available for 
consideration in his appeal, this is not fatal to his claim 
since it must be denied, irrespective of this, for other 
unrelated reasons.

The veteran has not indicated he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication there exists any additional evidence that has a 
bearing on this case that has not been obtained.  The veteran 
has been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2006).



Pertinent Laws and Regulations

In general, service connection may be granted for disability 
resulting from a disease contracted or an injury incurred in 
or aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2006).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2006).

In order to establish service connection for the claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Analysis

With respect to Hickson element (1), proof of current 
disability, there is a diagnosis of tinnitus.  See the report 
of the April 2004 VA examination.  

With respect to Hickson element (2), in-service disease or 
injury, the veteran's DD Form 214 shows he was awarded the 
Combat Infantry Badge (CIB) for his service during World War 
II.  His military occupational specialty (MOS) was ammunition 
bearer.  Consequently, the Board has no reason to doubt that 
he experienced noise exposure during service, in the manner 
alleged.  Thus, Hickson element (2), acoustic trauma in 
service, is also satisfied.

But with respect to crucial Hickson element (3), medical 
nexus, there is no medical evidence etiologically linking the 
veteran's tinnitus to his military service that ended several 
decades prior to the initial diagnosis.  In fact, there is 
persuasive medical evidence to the contrary.

The April 2004 VA examiner specifically determined the 
veteran's tinnitus is unrelated to any noise exposure he may 
have experienced while in the military.  The examiner based 
his unfavorable opinion on the fact that the tinnitus 
reported by the veteran was rare and did not start until 1998 
- keeping in mind the veteran's military service ended many 
decades earlier, in 1945.

There is no competent medical evidence refuting the VA 
examiner's opinion.  The only evidence suggesting the 
veteran's tinnitus is related to his military service is his 
unsubstantiated lay allegation.  This, however, is not 
competent medical evidence required to establish his claim.  
It is now well settled that, as a layman without any medical 
training, the veteran is not qualified to render medical 
opinions regarding matters such as diagnoses and 
determinations of etiology, calling for specialized medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).

For this reason, determinative Hickson element (3) has not 
been met.  The Board accordingly concludes the preponderance 
of the evidence is against the claim for service connection 
for tinnitus, so there is no reasonable doubt to resolve in 
the veteran's favor, and the benefit sought on appeal is 
consequently denied.  38 C.F.R. § 3.102; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for tinnitus is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


